Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

4. Claims 26,27,28,32,33,34, and 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Shahram et al. (8295845) in view of Jin-Su et al. ( 2010/0120369).

For claims 26,27,28,32,33,34 , and 37-45, Shahram et al. (8295845) discloses a communication device (see claim 9 comprising: a transmitter unit (110) operable to transmit RF signals via a network; a receiver unit (150) operable to receive the RF signals via the network (see claim 9; and figure 1 ); and a loopback path (105) coupled between the transmitter unit (110) and the receiver unit (150) in an analog front end (AFE) or an RF portion of a transceiver (100) (see column 2, lines 12-15; and figure 1 ).

For claims 26,27,28,32,33,34 , and 37-45,, Shahram et al. (8295845) discloses all the subject matter of the claimed invention with the exception of the transceiver of claim 26, claim 42, and 43 comprises a loopback path (130) comprising only passive elements to process radio frequency signals. Flowever, the feature can be easily derived from the features of Jin-Su et al. ( 2010/0120369), which is in the same technical field (a loopback conductor (22) includes switch blocks (31,32, 36, 37), as well as conductor segments (33, 34, 35, 38, 39, 40); the loopback conductor (22) includes four DC blocking capacitors (41,42, 43, 44); and each DC blocking capacitor may have a capacitance of approximately 5 pF; see paragraph [0027]; and figure 3 ). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the filling date of the invention to use only passive elements to process radio frequency signals as taught by Jin-Su et al. ( 2010/0120369) in the communications of Shahram et al. for the purpose of proving capacitance the loopback.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

6. Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shahram et al. (8295845) in view of Jin-Su et al. ( 2010/0120369) and further in view of Lianrui et al. ( 2007-0026809).

For claims 29 and 30, Shahram et al. (8295845) in view of Jin-Su et al. ( 2010/0120369) disclose all the subject matter of the claimed invention with the exception of wherein the loopback path comprises at least one attenuation element, wherein the at least one attenuation element comprises one or more of: an adjustable attenuation element; or non-adjustable attenuation element and wherein the loopback path comprises one or more of: a mixing circuit configured to generate an analog baseband signal using an oscillation signal; a control circuit configured to adjust a duty cycle of the oscillation signal to one third; or a first capacitor element coupled to an input of the mixing circuit, and a second capacitor element coupled to an output of the mixing circuit 
mixing circuit as taught by Lianrui et al. ( 2007-0026809) in a communications network of Shahram et al. (8295845) in view of Jin-Su et al. ( 2010/0120369) for the purpose of making the system more reliable.

7.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

8.    Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Shahram et al. (8295845) in view of Jin-Su et al. ( 2010/0120369) and further in view of Chun-Hsien ( 2012/0263215).
For claim 31, Shahram et al. (8295845) in view of Jin-Su et al. ( 2010/0120369) disclose all the subject matter of the claimed invention with the exception of wherein
the mixing circuit together with the first and the second capacitor elements forms a low-pass filter. Chun-Hsien the same or similar fields of endeavor teaches a provision of the mixing circuit together with the first and the second capacitor elements forms a low-pass fiiter( See filter 106 and 108 and paragraph 0033). Thus, it would have been obvious to the person of ordinary skill in the art at the time of filing date of the invention to use the mixing circuit together with the first and the second capacitor elements forms a low-pass filter as taught by Chun -Hsien in a communications network of Shahram et al. (8295845) in view of Jin-Su et al. (2010/0120369) for the purpose of making the system more reliable.

s 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10. Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive.
   In the remarks of 7/2/2021, applicant traverses the rejection under 35 USC 103(a). The traversal is based on the ground that " The loopback configuration disclosed by Jin-Ju therefore cannot be interpreted as a loopback path that comprises only passive elements. As disclosed in Applicant's specification (page 4, lines 25-29), [emphasis added], "The LPBK 130 of transceiver 100 uses only passive devices for processing radio frequency signals, i.e., devices that are not coupled to any energy source, so that no external energy source may contribute to the magnitude 6 of the element's output. Accordingly, the LPBK path 130 may prevent TX to RX leakage via a common supply or ground plane." This is clearly not the case with loopback conductor 22 disclosed in Jin-Su.  This arguments are not found to be persuasive because the limitations argued by applicant are not cited in the claims.

11. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 
or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476